Case 1:19-mj-00945-.]I\/|C Document 3 Filed 04/04/19 Page 1 of 9

iN THE MATTER oF THE sEARcH oF 1 9 _ `_
FOUR 'UNITED sTATEs PosTAL 0 9 4 5 Ji*i’iC
sERVICE PARCELS LocATEl) AT THE M_isc. No.

INCOMING MAIL FACILHY IN

LINTHICUM HEIGHTS, MD

 

AFFIDAVIT ]N SUPPORT OF APPLICATION
FOR A SEARCH WARRANT FOR US MAIL PARCELS

Your Affiant, Brett A. Willyerd, United States Postal lnspector, Baltimore, Maryland,
being duly sworn, does hereby depose and state:
I. Subject Parcels.

`l. This is an Affidavit submitted in support of an Application for a Search Warrant
for four United States Mail parcels, hereinafter “SUBJECT PARCELS.” These SUBJECT
PARCELS are currently located at the Incoming Mail Facility, in Linthicum l`-Ieights, Mary]and.
The SUBJECT PARCELS are specifically identified in Attachrnent A, which is incorporated
herein by reference, for evidence of violations of 21 U.S.C. § 841 (a)(l) (Possession with lntent to
Distribute a Controllcd Dangerous Substance), 21 U.S.C. § 843(b) (Transportation of Controlled
Dangerous Substances via the U.S. Mail), and 21 U.S.C §846 (Conspiracy to Distribute a

Controlled Dangerous Substance). Those SUBJECT PARCELS are speciiically identified as

 

 

 

 

 

 

 

 

follows:
Subject Express (E)or Prioril_‘y (P) Frr)m: To:
.Pa."cel and Tracking ID number Name and Address Name and Address
l. (P) 9405 5368 9784 6700 Megan Defendorf Rachel Ertw.ine
7220 35 398 Prospect St. 9 McCann Ave
Berea, OH 44017-2410 Cockeysville, MD 21030-
21 01 ¢'M'l'!'$\:'.¢'-'-'n
F“_ED¢--l_"_" h,..,»»-r
"' Locceo_._-- “"“"VED
¢=#-""_’
APR 0 4 2019
AT Bm:noc: t
gram ccpa'T
CLE%‘§['#¢S%%F i.-.AR‘M\DDEP

`BV

Case 1:19-mj-00945-.]I\/|C Document 3 Filed 04/04/19 Page 2 of 9

19-0945§?-;;@

 

 

 

 

 

 

 

 

 

2. (P) 9505 5105 7074 9064 Curtis Charlton Kyle Marriott
3007 63 70 Wyndont Way 137 N. 18th Street
Covington, GA 30014 Wheatley Heights, NY
11798
3. (First Class) 9400 1368 Complete Nutrition Matthew Chiappane
9784 6725 2660 03 10045 Baltimore 7521 Long Pine Dr.
National Pike, Ste A8 Springfield, VA 22151-
Ellicott City, MD 2818
21042-3673
4. (P)_9405 5368 9784 6727 Tracey Willa Dennis I-Iand
3024 70 12600 Brookglade Cir 66 Montvieu Ct.
Apt 194 Cockeysville, MD 21030-
Houston, T_X 77099- 2646
1347
II. Affiant’s Training and Experience.

2. l have been a United States Postal lnspector since April 2012. As part of my duties,
1 investigate the use of the United States Postal Service (“USPS”) to illegally mail and receive
controlled substances, the proceeds of drug trafficking,. and instrumentalities associated With drug
trafficking, including the aforementioned violations of` 21 U.S.C. § § 841 , 843. l have participated
in interdictions and controlled deliveries related to narcotics investigations l have completed
United States Postal Inspection Service (USPIS) Basic Inspector Training in Potomac, Maryland.
1 also have attended a one-Weel< specialized training course presented by the USPIS addressing
narcotics investigations and current trends'in narcotics mailings I have also received training on
the identification of controlled substances, interdiction of controlled substances and proceeds
thereof. Prior to being a U.S. Postal lnspector I was a police officer With the Manassas City Police
Department in Virginia. As a result of` my training and experience, I am aware that Priority Mail
Express, Priority Mail and First Class services are regularly used by narcotic traffickers to ship

controlled substances and bulk cash through the U.S. Mail.

Case 1:19-mj-00945-.]I\/|C Document 3 Filed 04/04/19 Page 3 of 9
19-09 455;§;;(;;

3. The facts contained in this affidavit are based on my personal knowledge as well as
that of the other agents involved in this investigation All observations that Were not made
personally by me were relayed to me by persons With knowledge This affidavit contains that
information necessary to establish probable cause to support an application for a search warrant
This affidavit is not intended to include each and every fact and matter observed by or made known
to agents of the government
III. Characteristics Common to Packages that Contain Narcotics.

4. Based upon my training and experience in the field of narcotic interdiction through
the mails, 1 know that there are suspicious characteristics common to many packages that contain
narcotics, controlled substances or the proceeds thereof (i.e., US currency). These factors, more
fully detailed below, are used to identify packages requiring further investigation In the case of
this search warrant, several of these factors Were identified, and the package was alerted to by the
drug detection canine. The most common factors or suspicious characteristics routinely observed
in the course of screening packages are as follows:

a. Contrasts observed between legitimate business parcels and drugparcels: As an
alternative to First Class Mail (which does not provide a customer with the capability to track the
progress of a parcel through the system), the USPS offers Priority Mail Express and Priority Mail.
Priority Mail Express is guaranteed (money back) to be delivered on a set date and ti'me, usually
overnight (That deadline is determined at the time of mailing.) The customer receives a receipt
with this guaranteed inforrnation, and the sender can opt for a signature requirement at the other
end or not. Customers can track the parcel online by its distinct Priority Mail Express tracking
number. The weight of the package and the distance traveled are the two main factors in setting

the price. Priority Mail Express costs more than Priority Mail. Priority Mail has a delivery service

Case 1:19-mj-00945-.]I\/|C Document 3 Filed 04/04/19 Page 4 of 9
19"09 45tli}lC

standard of 1-3 business days, but delivery within that time period is not guaranteed Priority Mail
is a less expensive alternative to Priority Mail Express, but still provides the ability to track a
parcel.

legitimate businesses using Priority Mail Express typically have a business or corporate
account visible on the mailing label, which covers the cost of the mailing In contrast, the drug
distributor will pay for the cost of mailing the package at the counter by using cash or a credit card.
Business Priority Mail Express parcels typically weigh no more than 8 ounces, and business
Priority Mail parcels typically weigh no more than 2 pounds Drug packages typically exceed
these weights Address labels on business parcels are typically typed, whereas those on drug
packages are typically handwritten

ln my experience, it is fairly easy to separate out smaller parcels, which constitute 70% to
80% of all Priority Mail Express and Priority Mail parcels, from other, heavier parcels Typically,
drug traffickers use Priority Mail Express, and will opt out of the requirement of obtaining a
signature upon delivery.

b. Invalid Sender/Return Address: When drugs are shipped through the

inail, the senders generally do not want them back. To distance themselves from parcels containing
drugs, ofien the return addresses and the names of senders are fictitious or false. A fictitious or
false address is anything from an incorrect zip code, to a non-existent house number or street. The
name of the sender is also typically invalid in one of several ways I have seen packages sent by
persons with names of celebrities, cartoon characters,l or fictional names More often a search of
a law enforcement database reflects that there is no association between the name of the sender

and the address provided

Case 1:19-mj-OO945-.]|\/|C Document 3 |_;i|ed 04/04/19 Page 5 of 9
-9 509 4 5 inc

c. Invalid Reci`pient/A ddress: lt would be counter-productive to put the wrong
receiving address on a package, but often the named recipient is not actually associated with the
receiving address This allows the person receiving the package to claim that they did not know
about its contents Sometimes drug packages are addressed to vacant properties with the
expectation that the postal carrier will just leave it at the address The intended recipient will then
retrieve it from that location and hope to remain anonymous

d. Location of Sender: The fact that a package was sent from narcotics source
states such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Flon`da (among
others) can also indicate that the parcel contains controlled substances

e. Srnell: The odor of cocaine, marijuana, and methamphetamine are distinct,
and through experience postal inspectors are familiar with these odors On occasion, a parcel will
emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest
that a parcel may contain narcotics include the aroma of masking agents Comrnon masking agents
used in an attempt to thwart detection by law enforcement and canines typically include dryer
sheets, coffee, mustard, and any other substance that releases a strong smell.

f. Heavy Tapz`ng: Heavily taped parcels are another factor that will suggest a
drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to
forestall easy checking on the interior contents by lifting up a flap. For this reason, I have also
observed excessive glue on the flaps of narcotics parcels as well.

g. Click-N-Ship: The USPS created Click-N»Ship as a service for frequent
mailers and businesses who prefer printing address labels and purchasing postage from their
residence or business Drug traffickers create Click-N-Ship accounts as a means of giving a

legitimate appearance to their drug mailings They create the accounts using fictitious account

Case 1:19-mj-OO945-.]|\/|C Document 3 Filed 04/04/19 Page 6 of 9
information and often provide pre-paid credit cards as a means of payment, which are difficult to
track. Drug traffickers often use legitimate business return addresses in states other than Califomia
and Arizona as a means to deter detection, as these other states are not usually considered “source”
states for controlled substances The postage labels are printed/typed, unlike the typical drug
related mailing label which is handwritten

5. lt is my experience that when these factors are observed, a drug detection K-9 will
likely “alert,” next to the parcel, indicating that the dog has detected the presence of narcotics As
a result, these factors become a reliable way to profile the parcels being shipped every day.

IV. Probable Cause

6. Between February 22, 2019 and March 15, 2019, postal inspectors observed each

of the SUBJECT PARCELS had the following factors or suspicious characteristics are present in

each of the SUBJECT PARCELS:

 

' Subject ' From 'Weight: Label: Senders ‘ Recipients' Canine
Parcel Sourca name name Alert?
Express or Siafe: associated associated
Priority with with

address? address?
Yes /No Yes /No

 

 

 

 

 

 

 

 

 

 

 

l. Priority No - Ol-l 3.75 ozs Typed No Yes Yes - Bella'

2. Priority Yes- GA 3 lbs 3.3 l-landwritten No Yes Yes - Bella
ozs

3` Flrst No - MD 1.05 ozs Typed Yes No Yes - Bella

Class

4. Priority Yes - TX 2.1 l ozs Typed lnvalid Yes Yes - Bella

 

 

 

l “Bella” was certified in July of2018 to alert on odors of marijuana ('l`l-IC), cocaine and
heroin and is trained on a monthly basis to ensure his accuracy Baltimore Police Department
Detective Donald Hayes is the handler for “Bella”.

Case 1:19-mj-OO945-.]|\/|C Document 3 Filed 04/04/19 Page 7 of 9

19"09 455§¥!@

7. The suspicious characteristics listed above were identified while the SUBJECT
PARCELS were in the mail stream. Therefore, on February 22, 2019 parcel 1 above was
individually removed from the mail stream. On March 14, 2019, parcels 2 and 3 listed above were
individually removed from the mail stream. On March 15, 2019, parcel 4 listed above were
individually removed from the mail stream. At that point, law enforcement used standard protocol
for canine detection to determine whether there was probable cause that the SUBJECT PARCELS
contained narcotics Specifically, after being removed from the mail stream, each parcel was
individually placed in a secure area next to several other empty and unused boxes at the lncoming
Mail Facility in Linthicum Heights, Maryland. On February 22, 2019, a narcotic detection canine,
“Bella”, was brought forward to scan the group of boxes, which included the individual SUBJECT
PARCEL and the empty and unused boxes placed around the SUBlECT PARCEL. The handler
observed the canine and then informed agents whether the dog alerted on the SUBJECT PARCEL.
This process was used for parcel l listed above. On March 15, 2019, a narcotic detection canine,
“Bella”, was brought forward to scan the group of boxes, which included the individual SUBJECT
PARCEL and the empty and unused boxes placed around the SUBJECT PARCEL. The handler
observed the canine an'd then informed agents whether the dog alerted on the SUBJECT PARCEL.
This process was repeated for parcels 2 through 4 listed above. This process was repeated for each
and every SUBJECT PARCELS listed above. As indicated in the above chart, the drug detection
dog alerted to the presence of narcotics in connection with each of the four (4) SUBJECT
PARCELS.

V. Conclusion

8. I submit that, based on the above indicators reflected on the SUBJECT PARCELS,

Case 1:19-mj-OO945-.]|\/|C Document 3 Fi|_ec§ 04/84/194:5 Page 8 of 9

thil@

my training and experience, and the alert of a trained canine on each of the packages, there is
probable cause to believe that each of the above-described SUBJECT.PARCELS contains
narcotics or controlled substances or the proceeds thereof (i.e., United States currency) and/or

materials relating to the distribution of controlled substances through the United States Mail.

£M l/JMJ

Mwinyerd

United States Postal Inspector

Subscribed and sworn to before me this fig day of March 2019.

/M

J. M air cobLsoN
ran srArEs M€Aloi_srRArE JUDGE

ATTACHMENT A

Case 1:19-mj-OO945-.]|\/|C Document 3 Filed 04/04/19 Page 9 of 9

19-0945snc

DESCRIPTION OF PARCELS TO BE SEARCHEI_)

 

 

 

 

 

 

 

Houston, TX 77099-
1347

 

Subject Express (E)or Prioriq¢ G’) From: To:
Parcel and 'I`racking ]D number Name and Aa'dress Name and Address
l. (P) 9405 5368 9784 6700 Megan Def`endorf Rachel Ertwine
7220 35 398 Prospect St. 9 McCann Ave »
' Berea, OH 44017-2410 Cockeysville, MD 21030-
2101
2. (P) 9505 5105 7074 9064 Curtis Charlton Kyle Marr`iott
3007 63 70 wyndom way 137 N. is"‘ street
Covington, GA 30014 Wheatley Heights, NY
l 1798
3. (First Class) 9400 1368 Complete Nutrition , Matthew Chiappane
9784 6725 2660 03 10045 Baltimore 7521 Long Pine Dr.
National Pike, Ste A8 Springfield, VA 22151-
Ellicott City, MD 2818
21042~3673
4. - (P) 9405 5368 9784 6727 'l`racey Willa Dennis Hand
3024 70 12600 Brookglade_ Cir 66 Montvieu Ct.
Apt 194 Cockeysville, MD 21030-

2646

 

 

ENTERED

Fu,eo.--""'" eecENED

¢¢”'-".

CL§?S‘$;`R\C CF

BY

M,R 0 4 nn

MO“F- usi
k"\’ BF\LT" \CTGO
u.S-°\S`YAWLAN°

   

 

